Citation Nr: 1645602	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  12-32 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right hip disorder, to include as secondary to service-connected right knee patellofemoral syndrome.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected right knee patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served with the Montana Army National Guard.  She had a period of active duty for training (ACDUTRA) from February 1988 to June 1988, and a period of active duty for special work from September 2001 to May 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDINGS OF FACT

1.  In a June 2003 rating decision, the RO denied the Veteran's claim for service connection for a right hip disorder.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the June 2003 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a right hip disorder.  

3.  The Veteran's right hip disorder did not manifest during active service or to compensable degree within one year of active service; nor is there any indication that her right hip disorder is causally related to her active service or is caused or aggravated by her service-connected right knee disability.



CONCLUSIONS OF LAW

1.  The June 2003 rating decision that denied service connection for a right hip disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 
	
2.  The evidence received since the June 2003 rating decision is new and material, and the claim for service connection for a right hip disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a right hip disorder, to include as secondary to a service-connected right knee disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244  (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In June 2003, the RO denied service connection for a right hip disorder, finding that the disability was not incurred in service and was not related to the Veteran's service-connected right knee patellofemoral syndrome.  The Veteran was provided notice of this decision and her appellate rights, but she did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the June 2003 rating decision, the Veteran's service treatment records and a June 2003 VA examination report were of record.  

The Veteran's service treatment records indicate that she hit her right knee on a rock during training in October 1989.   In February 1992, April 1997, and April 2002, the Veteran denied having any problems with her knees and her lower extremities were noted to be normal.  

The report of a June 2003 VA examination indicates that the Veteran sustained a contusion to her right knee in October 1989.  She stated that she was told that she had a hairline fracture.  She indicated that her right knee improved and she did well for some time and was able to take her physical training tests for the National Guard qualifications.  She reported that she had increased knee pain over the last few years and felt that she favored that leg.  She stated that she developed right hip pain over the last couple of years and believed this was related to her favoring the right knee.  On physical examination, she had full range of motion of the right knee with no pain or instability.  There was a bit of tenderness medially and laterally at the patellar tendon insertion point and the patella appeared to track a bit laterally during extension.  She had full range of motion of the right hip with tenderness to palpation directly over the greater trochanteric region.  X-rays of the right knee were negative.  The impression was right knee patellofemoral syndrome and "a presumably right hip greater trochanteric bursitis per history."  The examiner indicated that the examination of the right hip was clinically unremarkable and that "this is likely not related to her knee injury in 1989."  

The evidence received after the June 2003 rating decision includes an October 2010 private medical record from Dr. I. (initials used to protect privacy).  Dr. I. opined that the Veteran's right hip disorder was more likely than not related to her service-connected right knee disability.  The Board finds that this evidence is both new and material to the claim.  See 38 C.F.R. § 3.156(a).  Specifically, the new evidence indicates that the Veteran's right hip disorder may be related to her service-connected right knee disability.  This new evidence relates to a previously unestablished fact.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a right hip disorder.  


II.  Claim for Service Connection

A.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

The notice requirements were met in this case by an October 2010 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence she should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claims in December 2010.  Accordingly, the duty to notify has been satisfied.

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are relevant to the claims decided herein.

Moreover, when VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Veteran was afforded a VA examination in January 2011 and September 2012.  The examiners reviewed the claims file, considered the Veteran's reported symptoms and assertions, and provided a medical opinion with rationale.  As such, the Board finds that these VA medical opinions, along with the other evidence of record, are adequate to make a determination on the claim. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA, or injury incurred while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Because the appellant is service-connected for a right knee disability incurred during a period of ACDUTRA or INACDUTRA, she has achieved veteran status and the presumptions of service connection accorded certain diseases apply to this case.  See Acciola v. Peake, 22 Vet. App. 320, 324 (2008) Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show 
 (1) that a current disability exists and (2) that the current disability was either 
 (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc). 

The provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006, and are applicable to this claim.  With respect to aggravation, the baseline level of disability pre-aggravation must be compared to the current level of disability.  38 C.F.R. § 3.310 (b).  The Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).  In other words, there must be a permanent worsening beyond natural progression rather than temporary or intermittent flare-ups.  Id.   

With regard to lay evidence, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran does not contend nor does the evidence suggest that her right hip disorder was incurred in or is directly related to her military service.  Rather, she contends that her right hip disorder was caused or aggravated by her service-connected right knee disability.  Specifically, she believes that her right hip disorder was caused by having to overcompensate for her right knee disability.  

An April 2002 Report of Medical Examination for the National Guard indicates that the Veteran's lower extremities were normal.  On the corresponding Report of Medical History, she noted that she had had a knee injury in 1989, but stated that she did not have any current problems.

A May 2003 private treatment record from Dr. K.C. indicates that the Veteran had mild quadriceps atrophy of the right leg and no instability.  She walked with a normal gait.  The physician indicated that the Veteran did not have any significant arthritic changes in the knee and that the knee appeared healthy.  The physician noted that she had some mild quadriceps atrophy that was probably contributing to her discomfort and feeling of instability.  She was referred for physical therapy.

A May 2003 private treatment record from a physical therapist indicates that the Veteran had right knee pain with poor patellar tracking mechanics and some secondary atrophy due to disuse of this leg for some period of time.  The physical therapist noted that the Veteran's hip complaints were secondary to the compensation of the hip musculature for the quadriceps.  

The report of the June 2003 VA examination reflects that the Veteran was presumed to have greater trochanteric bursitis by history.  The examination was clinically unremarkable and the examiner opined that the right hip disorder was "likely not related to her knee injury in 1989."

The Veteran's National Guard records indicate that she was given a physical profile for right hip pain in June 2004 and October 2006.  In April 2008, she was given a permanent physical profile for right hip pain (bursitis) and right knee pain (patellofemoral syndrome).  

A May 2008 VA treatment record indicates that the Veteran's right knee flared up with running, but was otherwise stable.  She stated that she was able to do the two mile walk for the aerobics portion of National Guard training and that physical therapy exercises had strengthened her thighs and reduced her symptoms.  She denied right hip discomfort and it was noted that this issue had resolved.  

An October 2010 private treatment record from Dr. I. indicates that the Veteran reported that her hip started to be painful in 2003 without any specific injury.  She walked with a normal gait with no antalgia.  There was pain to palpation in the piriformis region and to a slight degree over the posterior portion of the greater trochanter bursal region.  Her right knee was "benign" on examination.  The assessment was "fasciitis with bursitis right hip area."  The physician opined that the "etiology of hip pain more likely than not is related to the prolonged part of activity that has transpired relative to her use of the right knee secondary to patellar fracture."

The report of a January 2011 VA examination reflects that the Veteran stated that 10 years after her knee injury, she developed right hip pain from a limp.  On objective examination of the hip, there was no objective evidence of painful motion and no pain with palpation of the hip.  X-rays showed mild degenerative changes in the right hip.  The Veteran's gait was even without the use of ambulatory aides or braces.  The examiner noted that the Veteran had an episode of bursitis in October 2010, but that there was no evidence of chronic problems.  She opined that it was less likely than not that the Veteran's current right hip bursitis "was caused by, due to or aggravated beyond a normal progression by military service or her [service-connected] right knee."  The examiner explained that according to the Veteran, she sustained a fracture of the right patella while in service and that this healed well.  She also subjectively reported having a limp that caused right hip bursitis; however, the examiner indicated that there was no objective evidence and that the X-rays that showed mild degenerative changes were a natural process of aging.  

The September 2012 VA examiner also opined that the Veteran had mild degenerative changes in the right hip that were age-related.  She further opined that given the Veteran's age (50 years old) and body habitus (BMI of 33), the mild degenerative changes were "clearly due to the consequences of aging and unrelated to the reported hair line fracture in 89."  The examiner noted that the Veteran's service treatment records indicated that she denied having any knee pain from 1992 to 2002.  She also noted that Dr. I offered no rationale for his opinion and that the Veteran had a normal gait with no antalgia when examined by Dr. I.  The examiner stated that "[b]ased on the above statements, lack of chronic, ongoing complaints of knee and hip pain and the long intervals between complaints, essentially normal exam by [Dr. I.], it is this examiners opinion that the veteran may have hip pain at age 50 due to mild [degenerative] changes and some symph[y]sis pubis spurring 21 years post knee injury date, but the hip pain is clearly not due to or caused by her fall or knee complaints in 89."  The claims file was also reviewed by Dr. H., an orthopedist, who agreed that the Veteran's right knee disability was not the etiology of her right hip complaints.  

In this case, the evidence weighing in favor of the Veteran's claim primarily consists of her lay statements, a May 2003 private medical record from a physical therapist, and an October 2010 private medical record from Dr. I.  The physical therapist and Dr. I. opined that the Veteran's right hip disorder was caused by her right knee disability; however, they did not provide adequate rationale for their opinions in light of the normal findings, including the fact that the Veteran had a normal gait.  For this reason, this Board finds that their opinions have limited probative value.

The evidence weighing against the Veteran's claim primarily consists of the June 2003, January 2011, and September 2012 VA examiners' opinions.  The June 2003 VA examiner did not provide a rationale for her opinion; therefore, her opinion has limited probative value.  However, the January 2011 and September 2012 VA examiners reviewed the evidence of record, including the Veteran's own lay statements, and relied on their own training, knowledge, and expertise as medical professionals in rendering their opinions.  Therefore, the Board finds the January 2011 and September 2012 VA examiners' opinions to be highly probative.  

Thus, the most persuasive opinions on the question of whether there is a nexus between the Veteran's right hip disorder and her service-connected right knee disability are those provided by the January 2011 and September 2012 VA examiners, which weigh against the claim.

The Board has also considered the lay assertions set forth by the Veteran and her representative, including the sincere belief that her right hip disorder is related to her service-connected right knee disability.  In this case, however, the Board does not find that a lay person is competent to provide an opinion as to etiology.  The etiology of her right hip degenerative changes/bursitis involves complex medical matters beyond the ken of a layperson.  Jandreau, 492 F.3d at 1376-77.  The question of etiology for this issue goes beyond a simple and immediately observable cause-and-effect relationship.  Additionally, the Board finds the VA examiners' opinions more probative for the reasons described previously.  While the Veteran's statements have been considered, the opinions of a trained medical professional are more probative.

Based on the foregoing, the Board finds that the Veteran's right hip disorder is not causally or etiologically related to her military service, to include her service-connected right knee disability.  Accordingly, the claim for service connection for a right hip disorder must be denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been submitted, the claim for service connection for a right hip disorder is reopened.

Service connection for a right hip disorder, to include as secondary to a service-connected right knee disability, is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


